Exhibit 10.19 AMENDMENT No. 2 TO THE AMENDED AND RESTATED LICENSE AND SUPPLY AGREEMENT This Amendment to the Amended and Restated License and Supply Agreement is made and entered into as of this 12th day of December, 2016, by and between Columbia Laboratories (Bermuda) Limited, a Bermuda corporation having its principal place of business at Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM 12, Bermuda ("Licensor"), and Ares Trading S.A., a Swiss company with its principal place of business at c/o Zone Industrielle, 1267 Coinsins, Switzerland ("Licensee").
